Citation Nr: 1439452	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 10 percent for service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1987 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for hypothyroidism and assigned a 10 percent initial rating effective June 1, 2007, the day following service separation.  

In January 2010, the Veteran presented testimony relevant to the appeal at a RO hearing before a Decision Review Officer (DRO).  A transcript of the hearing is of record.             

In a February 2013 decision, the Board denied the issues of entitlement to an initial disability rating in excess of 10 percent for hypothyroidism, entitlement to a compensable initial disability rating for restless leg syndrome of the right lower extremity, and entitlement to a compensable initial disability rating for restless leg syndrome of the left lower extremity.  The Veteran appealed the portion of the Board's decision denying a higher initial rating for hypothyroidism to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was partially vacated pursuant to an August 2013 Joint Motion for Partial Remand (Joint Motion) on the basis that a new VA medical examination was warranted to assess the current severity of the hypothyroidism disability.  The parties to the Joint Motion noted that the Veteran did not dispute the Board's denial of higher (compensable) initial ratings for restless leg syndrome of the right and left lower extremities, and those issues had been abandoned.  

In January 2014, the Board remanded the issue of entitlement to an initial disability rating in excess of 10 percent for hypothyroidism for another VA medical examination to help ascertain the current nature and severity of the service-connected hypothyroidism, and for subsequent readjudication of the appeal.  The case now returns to the Board following completion of the ordered development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Pursuant to the Board's January 2014 remand directives, the Veteran was provided with VA examination in March 2014, and the March 2014 VA medical examiner identified symptoms attributable to hypothyroidism; however, after opining that it was less likely than not that fatigue, weight gain, and mental slowness were caused by hypothyroidism because of normal thyroid function tests, the March 2014 VA examiner recommended that the Veteran be evaluated by a primary care provider for other etiologies of fatigue, weight gain, and mental slowness.  

In an undated letter, the Veteran's private medical provider (Dr. R.K.) wrote that he had treated the Veteran's hypothyroidism since shortly after service retirement and had approximately six to seven years of treatment records documenting the treatment received for symptoms of hypothyroidism.  Because the March 2014 VA medical examiner recommended that the symptoms of fatigue, weight gain, and mental slowness be evaluated by a private medical provider for etiologies other than hypothyroidism, and private treatment records, which likely include results of such recommended examination of the Veteran's reported symptoms and their etiologies since shortly after service retirement in May 2007 have been identified that are not of record, the Board finds that a remand to obtain from Dr. R.K. the private treatment records from June 2007 to the present is warranted.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2013).  See Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"); Daves v. Nicholson, 21 Vet. App. 46, 51 (2007) (stating that VA should obtain all tests and records that might reasonably illuminate the medical analysis, and an examiner is to consider "all procurable and assembled data"); cf. Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist claimants with developing their claims extends to ensuring that testing recommended by VA examiners be conducted).   

Accordingly, the issue of entitlement to an initial rating in excess of 10 percent for hypothyroidism is REMANDED for the following actions:

1.  Ask the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for medical treatment records pertaining to any private medical treatment for hypothyroidism received from Dr. R.K. and/or V.K., NP during the period from June 2007 to the present.  After obtaining a completed VA Form 21-4142, obtain the medical records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Thereafter, the remanded issue should be readjudicated.  If any benefits sought on appeal remain denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

